DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 3/7/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 11, 17, and 32 have been amended.
	Claims 36-39 have been added.
	Claims 1-10, 13-16, 19-31, and 34 have been canceled.
Remarks drawn to rejections of Office Action mailed 12/4/21 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(a)(1) rejection: which has been maintained overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 11-12, 17-18, 32-33, and 36-39 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Election/Restrictions
	It is noted that the previous claims were drawn to compounds, compositions comprising the same, and methods of treating diseases with the same. The examiner had set forth a species requirement wherein applicants elected the species NQZ-007 which was rejected under 102 art in the prior office action. Applicants have amended the claims in response to the previous Action to now include pharmaceutical compositions comprising the compound of formula I and pentostatin and methods of treatment with the combination thereof; and also, to methods of treatment with just compounds of formula I. The elected compound by applicant of compound 3 (NQZ-0007) is seen to be free of the art as it relates to the present claims. As such, the examiner has expanded the search to include the species 9-(tetrahydrofuryl)-adenine which has the structure: 
    PNG
    media_image1.png
    127
    89
    media_image1.png
    Greyscale
and meets the limitations of present formula I where the variables are: R1, R2, R3, R4, R5, R6, R7, R8, and R12 are all H; X1 is O; X2, X4, X6, and X8 are N; X3, X5, and X7 are C; R10 is NH2; and R9, R11, and R13 are absent.
	Claims 11-12, 17-18, 32-33, 35-39 read on the elected and additionally examined species above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 36 and 38 contain various compounds which are outside the scope of formula I of independent claims 11 and 32. For example, compounds 18, 26, 60, 75, 79, 110, and 123 are all outside the scope of formula I. The examiner notes this may not be the complete list of compounds which are outside the scope of the independent claim and applicants should ensure all species are properly supported in the claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0264383.
	‘383 discloses methods of administering 9-(tetrahydrofuryl)-adenine to elongate the circadian rhythm in a subject (see [0021]-[0031]).  

Claim Objections
Claims 11-12, 17-18, 32-33, 35-39 are objected to for containing non-elected species.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623